Case: 21-10455      Document: 00516417627         Page: 1    Date Filed: 08/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        August 3, 2022
                                   No. 21-10455                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Islam Yaser-Abdel Said,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-292-1


   Before King, Elrod, and Southwick, Circuit Judges.
   Per Curiam:*
          Islam Said pled guilty to harboring a fugitive, namely, his father, from
   arrest. On appeal, Said challenges both the constitutionality of his conviction
   and his sentence. Finding no reversible error, we AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10455      Document: 00516417627          Page: 2   Date Filed: 08/03/2022




                                    No. 21-10455


            FACTUAL AND PROCEDURAL BACKGROUND
           Yaser Said (“Yaser”) allegedly murdered his two daughters on
   January 1, 2008. A state grand jury in Dallas County, Texas, indicted Yaser
   for capital murder, and he fled the country soon after.           Yaser was
   subsequently charged with flight to avoid prosecution under 18 U.S.C.
   § 1073. By 2014, he was on the FBI’s Top Ten Most Wanted Fugitives list.
           This appeal concerns Yaser’s son, Islam Said (“Said”). After his
   sisters were killed, Said moved to Egypt to live with his family. He remained
   there until returning to Texas in 2011. Said claimed in a 2015 interview with
   the FBI that he had not seen his father since his sisters were killed in 2008.
   In 2017, Said’s apartment’s maintenance director encountered an older man
   — whom he later identified as Yaser — while repairing a water leak in Said’s
   apartment. The maintenance director contacted the FBI, which dispatched
   agents to investigate. When those agents encountered Said and sought
   permission to search the apartment, Said refused. The FBI and local law
   enforcement then obtained a warrant and returned to search the residence.
   When the FBI returned, Said’s apartment was empty, the back door was
   unlocked, branches on a bush below the patio were bent, and a pair of
   eyeglasses lay smashed on the ground. DNA testing revealed that Yaser had
   been living there. Said then fled to Canada and remained there until January
   2018.
           In August 2020, the FBI began surveillance on two houses owned by
   the daughter of Yassein Said (“Yassein”), who is Yaser’s brother and Said’s
   uncle. On August 26, 2020, Yaser was apprehended at one of the residences,
   while Said and Yassein were apprehended at the other on the same day. Law
   enforcement also obtained Said’s phone at that time.
           In October 2020, Said was charged with conspiracy to conceal Yaser
   under 18 U.S.C. § 371, and with harboring Yaser from arrest from 2017 to




                                         2
Case: 21-10455     Document: 00516417627           Page: 3   Date Filed: 08/03/2022




                                    No. 21-10455


   2020, violating 18 U.S.C. § 1071. A month later, the Government added a
   third count via superseding indictment: conspiracy to obstruct an official
   proceeding under 18 U.S.C. § 1512(k) (18 U.S.C. § 1512(c)(2)). Around the
   same time, Said filed a motion to dismiss the first two counts on the ground
   that Section 1071 is unconstitutionally vague. The district court denied that
   motion.
          In January 2021, Said pled guilty to all three counts without a plea
   agreement. The presentence report (“PSR”) submitted to the district court
   identified first-degree murder as the underlying offense and applied the
   maximum base level offense of 20. See U.S.S.G. § 2X3.1(a)(3)(B). The PSR
   added a two-level enhancement for obstruction of justice and a three-level
   downward variance for acceptance of responsibility, ultimately resulting in
   an advisory imprisonment range of 30 to 37 months.
          Regarding the PSR’s sentencing recommendation, Said objected to
   the PSR’s use of first-degree murder as the underlying offense to calculate
   the advised imprisonment range, arguing that the base offense should have
   been harboring a fugitive, not first-degree murder. Said also objected to the
   obstruction of justice enhancement on the ground that there was no evidence
   that he impeded the “instant offense of conviction.” Along with these
   objections, Said filed a sentencing memorandum in which he argued for a
   downward variance based on his intellectual disability and abusive childhood.
   In its response, the Government moved for an upward variance on the ground
   that the Guidelines failed to account for the resources expended by law
   enforcement to apprehend Yaser, among other things.
          At the sentencing hearing, the district court sustained Said’s objection
   to the first-degree murder guideline but overruled his objection to the
   obstruction of justice enhancement. The district court ultimately found an




                                         3
Case: 21-10455     Document: 00516417627           Page: 4   Date Filed: 08/03/2022




                                    No. 21-10455


   offense level of 16 and criminal history category of 1, which prescribes an
   advisory imprisonment range of 21 to 27 months.
          The district court then heard testimony from FBI Special Agent
   Taylor Page, who testified that one of Said’s fellow inmates informed the FBI
   that Said was faking his intellectual disability. On cross-examination, Said’s
   counsel challenged the credibility of a jailhouse FBI informant.         The
   Government objected to one of Said’s counsel’s questions, the district court
   sustained the objection, and Said’s counsel asked no further questions
   regarding the informant.
          Said then presented two witnesses on his behalf. Dr. Wendy Elliot
   testified that Said did in fact have an intellectual disability. Said’s cousin
   testified about Said’s fractured homelife.
          The district court imposed a sentence of 120 months, about four times
   the Guidelines range. The district court stated that an upward variance was
   necessary to account for: (1) Said’s attempts to blame individuals of another
   race for his sisters’ murders; (2) the vast resources expended by law
   enforcement in apprehending Yaser; (3) threats that Said made to the agents
   who arrested Yassein; and (4) material that appeared to be child pornography
   found on Said’s phone pursuant to his arrest. Said timely appealed.
                                 DISCUSSION
          Said challenges both the constitutionality of his harboring conviction
   and his sentence. We first consider his conviction under the harboring
   statute, 18 U.S.C. § 1071. We then consider his sentencing.
   I.     Constitutionality of 18 U.S.C. § 1071
          Said was charged with violating 18 U.S.C. § 1071, which states that
   anyone who “harbors or conceals” certain categories of persons may face up
   to five years imprisonment. Said moved to dismiss the Section 1071 charge,




                                          4
Case: 21-10455      Document: 00516417627           Page: 5    Date Filed: 08/03/2022




                                     No. 21-10455


   arguing that the provision was unconstitutionally vague because the statute
   does not clearly identify what conduct is unlawful. The district court denied
   Said’s motion. Said then pled guilty.
          A preserved challenge to the constitutionality of a statute is reviewed
   de novo. United States v. Copeland, 820 F.3d 809, 811 (5th Cir. 2016). Said
   raised the issue of vagueness in his motion to dismiss. A claim that “would
   extinguish the government’s power to constitutionally prosecute . . . if the
   claim were successful” is not waived by the defendant’s guilty plea. Class v.
   United States, 138 S. Ct. 798, 805–06 (2018).
          Section 1071 provides that:
          Whoever harbors or conceals any person for whose arrest a
          warrant or process has been issued under the provisions of any
          law of the United States, so as to prevent his discovery and ar-
          rest, after notice or knowledge of the fact that a warrant or pro-
          cess has been issued for the apprehension of such person, shall
          be fined under this title or imprisoned . . . .
   18 U.S.C. § 1071.
          Said argues that the word “harbor” is unconstitutionally vague
   because it is unclear what conduct is criminalized by the word “harbor.”
   Said suggests that the statute could either criminalize “harboring a fugitive
   with the intent of preventing the fugitive’s discovery and arrest,” or
   “harboring a fugitive if, regardless of the defendant’s intent, the acts helped
   to ‘prevent [the fugitive’s] discovery and arrest.’” See id.
          Vague criminal statutes “violate[] the first essential of due process.”
   Johnson v. United States, 576 U.S. 591, 595–96 (2015) (quoting Connally v.
   Gen. Constr. Co., 269 U.S. 385, 391 (1926)). To meet the high bar of
   unconstitutionality, a statute must be “so vague that it fails to give ordinary
   people fair notice of the conduct it punishes, or so standardless that it invites
   arbitrary enforcement.” Id. at 595. Further, in the majority of cases,




                                           5
Case: 21-10455         Document: 00516417627                Page: 6       Date Filed: 08/03/2022




                                           No. 21-10455


   vagueness review looks no further than the facts before the court. Unless a
   vagueness challenge “involve[s] First Amendment freedoms,” this court
   will evaluate “the statute only in light of the facts of the case at hand.” United
   States v. Edwards, 182 F.3d 333, 335 (5th Cir. 1999). 1
           The factual stipulation that Said signed and submitted to the court in
   support of his guilty plea describes conduct that an ordinary person would
   understand to violate Section 1071 under either construction of the statute.
   Specifically, Said admitted he knew there was a federal arrest warrant for his
   father and provided him shelter “in order to prevent his discovery, arrest,
   and prosecution.”          See 18 U.S.C. § 1071.            An ordinary person would
   understand these actions to violate Section 1071’s prohibition on harboring
   fugitives, so Said’s as-applied vagueness challenge must fail. See Edwards,
   182 F.3d at 335.
   II. Substantive reasonability of the sentence
           Said also challenges his sentence as substantively unreasonable. We
   review whether a sentence was “reasonable” under an abuse of discretion
   standard. Gall v. United States, 552 U.S. 38, 46 (2007).
           A sentence is unreasonable if it “(1) does not account for a factor that
   should have received significant weight, (2) gives significant weight to an
   irrelevant or improper factor, or (3) represents a clear error of judgment in
   balancing the sentencing factors.” United States v. Smith, 440 F.3d 704, 708
   (5th Cir. 2006). Our review is deferential, and we “may not reverse the
   district court’s ruling just because it would have determined that an


           1
              Said suggests that the First Amendment is implicated in his vagueness challenge.
   He provides no support for this statement, nor does he press the argument beyond simply
   stating it as true. This argument is thus forfeited for a failure to adequately brief the issue,
   and we do not analyze a facial challenge. See Coleman v. United States, 912 F.3d 824, 829
   n.5 (5th Cir. 2019).




                                                  6
Case: 21-10455      Document: 00516417627            Page: 7    Date Filed: 08/03/2022




                                      No. 21-10455


   alternative sentence was appropriate.” United States v. Brantley, 537 F.3d
   347, 349 (5th Cir. 2008). The degree of deference, though, varies with the
   degree of variance from the Guidelines: when a district court issues a non-
   Guidelines sentence, it must “more thoroughly articulate its reasons” than
   when it issues a sentence within the Guidelines range. Smith, 440 F.3d at
   707. These reasons must be “fact-specific and consistent with the sentencing
   factors enumerated in [18 U.S.C. §] 3553(a).” Id.
          Said argues that his 120-month sentence, which is more than 4 times
   the top of the 21-to-27-month Guideline range, is substantively unreasonable.
   He argues that the district court (1) failed to account for his intellectual
   disability and abusive childhood, (2) gave too much weight to irrelevant
   factors and (3) made a “clear error of judgment in balancing the sentencing
   factors.” See id. at 708.
          Concerning the first element of our Smith analysis, Said argues that
   the district court failed to account for two significant factors in arriving at the
   sentence: his intellectual disability and abusive childhood.            The only
   indication that the district court failed to consider these factors, though, is
   the district court’s failure to mention these considerations explicitly in
   pronouncing the sentence.
           “[A] checklist recitation of the [S]ection 3553(a) factors is neither
   necessary nor sufficient for a sentence to be reasonable.” Id. at 707. We also
   have held a district court’s factual findings need not be explicitly stated, and
   it may “implicitly adopt[] the findings in the PSR” — particularly when it
   makes rulings regarding objections to the same. See United States v. Anderson,
   174 F.3d 515, 526 n.3 (5th Cir. 1999). Such was the case here. Said presented
   considerable information to the district court at the sentencing hearing
   regarding his disability and troubled upbringing. A doctor testified that Said
   has an IQ of 62, which was corroborated by earlier records and even




                                           7
Case: 21-10455        Document: 00516417627              Page: 8      Date Filed: 08/03/2022




                                         No. 21-10455


   Government testimony. The PSR indicated that Said was enrolled in special
   education courses in high school because he could not read well, and that he
   dropped out of school in the ninth grade. The PSR established that Said was
   abandoned by his mother, that Yaser had been “sexually abusing [his
   daughters] for years” and that he had struck Said and his sisters. Portions of
   the PSR established Said’s diminished capacity to some degree. 2 Because
   the evidence had just been introduced, it is inconceivable that the district
   court was unaware of Said’s intellectual disabilities and troubled childhood,
   some of which were undisputed. Even if we do not know how the court
   evaluated that evidence, we do know that the sentence reflected that
   evaluation. Under Anderson, the court implicitly took the evidence into
   account. See Anderson, 174 F.3d at 526 n.3.
           Said next claims the district court gave too much weight to irrelevant
   factors. In particular, Said argues the district court gave too much weight to
   Said’s attempt to blame the murder of his sisters on “Mexicans” and the
   enormous resources expended by the Government to apprehend Yaser.
   Said’s principal complaint is that the resources expended by the Government
   should not have been considered because they were already included in the
   three-level enhancement and because Said harbored Yaser for only three of
   the twelve years Yaser was a fugitive.




           2
              Said also argues that the district court committed procedural error by limiting
   defense counsel’s cross-examination of the case agent during the sentencing hearing,
   thereby preventing counsel from adequately testing the reliability of a jailhouse informant
   used by the Government to challenge Said’s disability. We review such a challenge to the
   district court’s decision to exclude evidence for abuse of discretion, subject to harmless
   error analysis. See United States v. Solis, 299 F.3d 420, 442 (5th Cir. 2002). Because
   sufficient evidence of bias was already before the court, and because we hold that the
   district court implicitly adopted the PSR’s findings regarding diminished capacity, any
   potential error limiting further examination of the informant’s motive was harmless.




                                               8
Case: 21-10455       Document: 00516417627          Page: 9    Date Filed: 08/03/2022




                                     No. 21-10455


            A sentencing court may “give[] extra weight to circumstances already
   incorporated in the guidelines.” United States v. Key, 599 F.3d 469, 475 (5th
   Cir. 2010). Further, the district court also considered in its sentence what
   appeared to be child pornography found on Said’s cell phone at the time of
   his arrest and the threats he made against the agents who apprehended his
   uncle.
            Finally, Said argues the district court made a clear error of judgment
   in balancing the sentencing factors in this case. As detailed above, the district
   court considered several factors, articulated permissible reasons for a
   variance, and pronounced the sentence. Although the degree of the variance
   is considerable and this court may have weighed the Section 3553(a) favors
   differently, we are not permitted to reweigh the factors. See Brantley, 537
   F.3d at 349.
            AFFIRMED.




                                           9